Title: From Abigail Smith Adams to John Quincy Adams, 15 May 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



No 11
My dear Son
Quincy May 15th 1811

The inclosed Letter I received a few days Since to forward by the first opportunity. my last Letter was addrest to Mrs Adams, and went by a vessel direct for St Petersburgh belonging to Loring & Curtis, which Saild in April.
This will inform you that your sons are both well. your Father and myself as well as old Age can expect to be. neither of us Deaf dumb or blind as yet, trembling and shakeing however, and every week, almost loosing Some one of our ancient Friends, and acquaintance, who with waning voices call us, to be ready to follow. not only the Aged but those much younger we are called to mourn over, before half their days are Numberd to the Age of Man—your Beloved pastor and Friend is of the number of the fallen. on Sunday last he quited this Life. deeply mourned and regreted, the Sod which coverd the Grave of dr Eckly was is Still Green, only one week Since his Body was committed to the Tomb and judge Dana a few days previous— what a change does a Year or two make in the circle of Friends and Relatives! yet how preferable is it, how desirable to be calld out of Life, before the days come in which a grasshopper Shall be considerd as a burden, and we become burdensome to all around us—? I Shall continue to write to you, untill I learn your determination to return home. I am hoping that you will receive Letters in abundence from your Friends here, altho many of them are the bearers of Melancholy tydings to you.
we have had Several Letters from your Brother Since he has been upon his Eastern commission his Health appears to be much mended, and his Spirits concequently much better. he appears much pleased with the Country and the people and meets with no great difficulty in the Execution of the Buisness—
We go on harmoniously in action, Snarling in words, but the main Body Firm in the Support of order and government every day increasing, and improving our manufactories, and liberating ourselves from Foreign Thraldom by Striving to do without them—
our Govr. & Leiut Govenour as the last year a Majority of the Senate Republican, it is not yet determined how the House will be; each party believe themselves triumphant.
France and England, vexing and trampling upon us.
If this reaches you I hope it will find you and yours in health and in Spirits ready to undertake a voyage in which I pray heaven to protect you, and yours and to give you agin again in Safety to your Country to your Family and Friends
To my dear daughter & Grandsons present me with the Sincere Love and affection / with which I Subscribe / your ever affectionate / Mother A A—
The last dates from you were in december your Letter No 11
